DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the After Final amendment filed 5/15/2022.  As directed by the amendment, claims 10, 18, 19 and 23-34 have been amended, and claim 14 has been cancelled. As such, claims 10-13 and 15-34 are pending in the instant application, wherein claims 25-33 remain withdrawn in response to a restriction requirement.
Applicant has amended claim 34 to address the previous objection thereto, which is, in conjunction with the amendment below, hereby withdrawn.

Election/Restrictions
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Adler by way of Colleen Werner on 7/7/2022.

The application has been amended as follows: 
Claim 10, line 12 amended to read “ina floor”
Claim 10, line 13 amended to read “the one or more animals”
Claim 12, line 3 amended to read “with a particle size”
Claim 13, line 2 amended to read “is configured to be created by a fan”
Claim 15, line 2 amended to read “the floor and the walls”
Claim 15, line 5 amended to read “the walls
Claim 16, line 2 amended to read “the at least one desiccant or drying agent”
Claim 18, line 2 amended to read “the at least one desiccant or drying agent”
Claim 19, line 2 amended to read “is configured to be covered”
Claim 21, line 2 amended to read “the controller is configured to control
Claim 23, line 2 amended to read “the controller is configured to control
Claim 24, line 16 amended to read “an inlet, and”
Claim 24, line 18 amended to read “the inlet”
Claim 24, line 19 amended to read “with the airborne suspension”
Claim 24, line 25 amended to read “the one or more animals”
Claim 24, line 26 amended to read “covered”
Claim 24, lines 27-28 amended to read “about 20-25mm
Claim 24, line 29 amended to read “wherein 
Claim 24, line 30-31 amended to read “ina floor”
Claim 24, line 32 amended to read “the one or more animals”
Claim 24, line 33 amended to read “the one or more animals”
Claim 25, line 4 amended to read “one or more animals”
Claim 25, line 6 amended to read “the one or more animals”
Claim 25, line 10 amended to read “an airborne”
Claim 25, line 12 amended to read “of finely”
Claim 26, line 4 amended to read “the one or more animals”
Claim 26, line 5 amended to read “the one or more animals”
Claim 26, line 6 amended to read “the one or more animals” 
Claim 26, lines 6-7 amended to read “the one or more animals” 
Claim 27, line 2 amended to read “volume of the finely divided mineral salts”
Claim 30, line 2 amended to read “
Claim 30, lines 2-3 amended to read “the at least one desiccant or drying agent”
 Cancelled claim 31
Claim 32, line 2 amended to read “claim 30”
Claim 32, line 2 amended to read “the at least one desiccant or drying agent”
Claim 34, line 9 amended to read “the skin, wherein”
Claim 34, line 14 amended to read “the one or more animals”
Claim 34, line 25 amended to read “the one or more animals”
Claim 34, line 26 amended to read “covered”
Claim 34, lines 27-28 amended to read “about 20-25mm
Claim 34, line 30 amended to read “wherein 
Claim 34, line 31 amended to read “ina floor”
Claim 34, line 32 amended to read “the one or more animals”
Clam 34, line 22 amended to read “the at least one desiccant or drying agent”
Claim 34, line 33 amended to read “the one or more animals”
Claim 34, line 34-35 amended to read “the one or more animals”

Allowable Subject Matter
Claims 10-13, 15-30 and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: see page 13 of the Office Action mailed 2/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785